Exhibit 10.3

 

PROMISSORY NOTE

(Acquisition/Revolving Line of Credit)

(LIBOR Rate)

 

$20,000,000.00

  Charlotte, North Carolina     March 26, 2004

 

FOR VALUE RECEIVED, SONIC AUTOMOTIVE, INC., a Delaware corporation (“Borrower”),
whose address is 6415 Idlewild Road, Suite 109, Charlotte, North Carolina 28212,
promises to pay to MERRILL LYNCH CAPITAL CORPORATION, a Delaware corporation
(“Lender”), or order, at 4 World Financial Center, Floor 16, New York, New York
10080 or at such other place as Lender may from time to time in writing
designate, in lawful money of the United States of America, the principal sum of
TWENTY MILLION AND 00/100 DOLLARS ($20,000,000.00), or so much thereof as may be
advanced from time to time, together with interest, adjusted monthly, on the
principal balance outstanding from time to time (the “Principal Balance”), in
like money, from the Effective Date (as defined herein) of this Promissory Note
(this “Note”), to and including the Termination Date, at the LIBOR Rate (as
defined in the Agreement) plus two and fifty-five hundredths percent (2.55%) per
annum.

 

Capitalized terms used herein and not otherwise defined herein shall have the
meaning given to such terms in the Second Amended and Restated Credit Agreement
dated as of February 5, 2003, among Borrower, the Lenders, Ford Credit, as
Agent, and certain other lender parties thereto (the “Agreement”).

 

The term “Effective Date” means March 29, 2004.

 

Borrower promises to pay interest on the unpaid principal balance outstanding
until such principal amount is paid in full, at the Applicable LIBOR Rate, and
payable at such times as are specified in the Agreement.

 

Both principal and interest are payable in lawful money of the United States of
America to the Agent under the Agreement, in same day funds. Each Advance owing
to the Lender by the Borrower, and all payments made on account of principal
thereof, shall be recorded by the Lender and, prior to any transfer hereof,
endorsed on the grid attached hereto, which is part of this Note; provided,
however, that the failure of the Lender to make any such recordation or
endorsement will not affect the Obligations of the Borrower under this Note.

 

This Note is one of the Notes referred to in, and is entitled to the benefits
of, the Agreement. The Agreement, among other things, (i) provides for the
making of Advances by the Lender to or for the benefit of the Borrower from time
to time in an aggregate amount not to exceed at any time outstanding the U.S.
dollar amount first above mentioned, the indebtedness of the Borrower resulting
from each such Advance being evidenced by this Note, and (ii) contains
provisions for acceleration of the maturity hereof upon the happening of certain
stated events and also for prepayments on account of principal hereof prior to
the maturity hereof upon the terms and conditions therein specified. The
Obligations of Borrower under this Note and the Loan Documents, and the
obligations of the Dealership Guarantors and any other parties to the loan are
secured by the Collateral as provided in the Loan Documents.



--------------------------------------------------------------------------------

In no circumstance may the aggregate principal amount of all Advances
outstanding under the Notes and Letters of Credit exceed the Aggregate
Commitments or the Maximum Availability.

 

[REMAINER OF PAGE INTENTIONALLY LEFT BLANK]

 

[SIGNATURE PAGE TO FOLLOW]

 

-2-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrower, intending to be legally bound hereby, has duly
executed this Note under seal, the day and year first above written.

 

SONIC AUTOMOTIVE, INC.,

a Delaware corporation

By:

 

/s/ E. Lee Wyatt                (SEAL)

--------------------------------------------------------------------------------

Name:

  E. Lee Wyatt, Jr.

Title:

  Senior Vice President,     Chief Financial Officer

 

[SIGNATURE PAGE TO PROMISSORY NOTE (MERRILL LYNCH)]

 

-3-